DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The corrections to the Drawings have been acknowledged and reviewed and therefore the objections made in the previous office action has been removed.

Claim Objections
The corrections to claims 2 and 3 have been acknowledged and reviewed and therefore the objections made in the previous office action has been removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santan et al. US 2017/0192255.
Regarding claim 1, Santan discloses a spectacle lens ([0017 and 0022], Fig 2 ophthalmic lens system 10), comprising: a lens substrate (12); a multilayer film (18; [0022]) disposed on one surface of the lens substrate (Fig 2, 12); and a multilayer film (22) disposed on the other surface of the lens substrate (Fig 2, 12), wherein an average reflectance (Fig 3-6, [0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured at least on one surface of the spectacle lens is 10.00% or more (Fig 3-6, reflectance is at least about 90%), and a reflectance within the entire wavelength range from 400 to 780 nm measured at least on one surface of the spectacle lens is 5.00% or less ([0027], reflectance is less than 1.5%). 
Regarding claim 2, Santan discloses wherein the average reflectance (Fig 3-6, [0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured on one surface is 10.00% or more (Fig 3-6, reflectance is at least about 90%), and the average reflectance ([0030], reflectance is about 95%) within the wavelength range from 380 to 500 nm ([0030], 300nm to 700nm) measured on the other surface is less than 10.00% ([0027], reflectance is less than 1.5%), and a first average reflectance within the wavelength range from 430 to 450 nm ([0037], at 440nm, at least 95%)  measured on one surface where the average reflectance of the spectacle lens within the wavelength range from 380 to 500 ([0037], at 480nm about 20%).
Regarding claim 3, Santan discloses wherein, on a surface where the average reflectance within the wavelength range from 380 to 500 nm is 10.00% or more (Fig 3-6, reflectance is at least about 90%), a difference between the first average reflectance within the wavelength range from 430 to 450 nm and an-a second average reflectance within the wavelength range from 460 to 480 nm of the spectacle lens ([0037], at 440nm, 95%, at 480nm, about 5%), that is first average reflectance - second average reflectance), is 5.00% or more (Difference is 90% and within the claimed range).
Regarding claim 4, Santan discloses wherein, in the entire range of the wavelength range of more than 500 nm and 780 nm or less ([0033], 540nm), the reflectance measured on one surface of the spectacle lens and the reflectance measured on the other surface of the spectacle lens are both 5.001 or less ([0033], reflectance of about 2% or less).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Santan et al. US 2017/0192255 in view of Li et al. US 2019/0121163.
Regarding claim 5, Santan discloses the invention as described in claim 1 but does not teach spectacles including the spectacle lenses. However, in a similar field, Li teaches spectacles (Fig 1, [0011], spectacle frame 202) including the spectacle lenses (200). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Santan with the spectacles of Li to correct vision at close viewing distances (Li, [0017]).

Response to Arguments
Applicant's arguments submitted 9/7/2021 have been considered, but are not found persuasive.
	Applicant argues the prior art Santan does not disclose that the reflectance within the entire wavelength range from 400 to 780 nm measured at least on one surface of the lens is 5.00% or less.	Examiner respectfully disagrees.  With respect to issue the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.). Applicant acknowledges Par 27 only describes a reflectance for a much smaller range for a particular different surface, and not the entire range of 400-780 nm. However, Par 27 describes a reflectance of less than 1.5% which is within the claimed range and the range of wavelengths of 280 nm to about 700 nm is within 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Passard et al. US 2017/0351119, Miyamoto US 2018/0067339, and Takahashi US 2019/0155058 are spectacle lens products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872